Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
*4251. That the above entitled appeal for reappraisement covers Klink; plywood exported from New Guinea.
2. That the said merchandise was entered or withdrawn from Customs warehouse for consumption after the effective date of the Customs Simplification Act of 1956 and was therefore appraised under Section 402(b) of the Simplification Act of 1956, Public Law 927, 84th Congress, 2nd Session; said merchandise not being identified in the Pinal List published in T.D. 54521.
3. That at the time of exportation to the United States, the prices at which such or similar merchandise was freely sold or offered for sale in the principal markets of New Guinea, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, were the unit invoice values, net packed.
4. That the above appeal for reappraisement is submitted on this stipulation.
On the agreed facts, I find and hold export ■value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here in issue and that such value was the invoice unit value, net, packed.
Judgment will issue accordingly.